Case 1:19-cv-00533-JMS-WRP Document 59 Filed 04/20/20 Page 1 of 7        PageID #: 606




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  CARSTEN MIKKELSEN; ENIGMA                   Civ. No. 19-00533 JMS-WRP
  DAUGHTERS, LLC, a foreign limited
  liability company,                          ORDER (1) GRANTING IN PART
                                              AND DENYING IN PART
                    Plaintiffs,               DEFENDANTS WUH’S AND ALA
                                              HANA, LLC’S MOTION FOR
        vs.                                   JUDGMENT ON THE PLEADINGS,
                                              ECF NO. 21, AND DEFENDANT
  HANK C.K. WUH, Trustee of the Hank          LOCATIONS, LLC’S
  C.K. Wuh Trust; ALA HANA, LLC, a            SUBSTANTIVE JOINDER, ECF NO.
  Hawaii limited liability company;           25; AND (2) GRANTING
  LOCATIONS, LLC, a Hawaii limited            PLAINTIFFS THIRTY-DAYS
  liability company,                          LEAVE TO FILE AN AMENDED
                                              COMPLAINT
                 Defendants.
 __________________________________

 AND RELATED COUNTERCLAIMS
 AND THIRD-PARTY CLAIMS.


          ORDER (1) GRANTING IN PART AND DENYING IN PART
        DEFENDANTS WUH’S AND ALA HANA, LLC’S MOTION FOR
     JUDGMENT ON THE PLEADINGS, ECF NO. 21, AND DEFENDANT
      LOCATIONS, LLC’S SUBSTANTIVE JOINDER, ECF NO. 25; AND
      (2) GRANTING PLAINTIFFS THIRTY-DAYS LEAVE TO FILE AN
                       AMENDED COMPLAINT

              Defendants Hank C.K. Wuh (“Wuh”) and Ala Hana, LLC (“Ala

  Hana”), joined substantively by Defendant Locations, LLC (“Locations”)

  (collectively, “Defendants”), move under Federal Rule of Civil Procedure 12(c) for

  judgment on the pleadings. ECF Nos. 21, 25. They seek dismissal of Plaintiffs


                                          1
Case 1:19-cv-00533-JMS-WRP Document 59 Filed 04/20/20 Page 2 of 7                        PageID #: 607




  Carsten Mikkelsen’s (“Mikkelsen”) and Enigma Daughters, LLC’s (“Enigma”)

  (collectively, “Plaintiffs’”) Complaint with prejudice, based on the Complaint’s

  allegations along with several documents attached to the Motion for Judgment on

  the Pleadings (“motion”).1 Because the parties know the background, the court

  proceeds directly to its rulings.

                   The motion is GRANTED in part and DENIED in part. The court

  incorporates by reference or takes judicial notice of the documents attached to the

  motion. See ECF Nos. 21-4 to 21-10. Nevertheless, even if their authenticity is

  not at issue, “a court cannot take judicial notice of disputed facts contained in . . .

  public records.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir.

  2018) (citation omitted). Nor can the court “assume the truth of an incorporated

  document if such assumptions only serve to dispute facts stated in a well-pleaded

  complaint.” Id. at 1003.2


         1
             Under Local Rule 7.1(c), the motion is suitable for decision without a hearing.
         2
           Khoja cautioned courts about what inferences it may draw from incorporated
  documents, “consistent with the prohibition against resolving factual disputes at the pleading
  stage.” 899 F.3d at 1003 (citations omitted). It explained:

         Submitting documents not mentioned in the complaint to create a defense is
         nothing more than another way of disputing the factual allegations in the
         complaint . . . . Although the incorporation-by-reference doctrine is designed to
         prevent artful pleading by plaintiffs, the doctrine is not a tool for defendants to
         short-circuit the resolution of a well-pleaded claim.

  Id. Thus, the doctrine does not allow a court to consider a defense (at the pleading stage) that is
  inconsistent with a well-pled complaint. See id. at 1002 (“[I]f the document merely creates a
                                                                                      (continued . . .)
                                                    2
Case 1:19-cv-00533-JMS-WRP Document 59 Filed 04/20/20 Page 3 of 7                       PageID #: 608




                 And so, the court DENIES the motion to the extent Defendants seek

  dismissal based on a release/waiver or “hold harmless” clause. See ECF No. 21-7

  at PageID #253-54; ECF No. 21-8 at PageID #259. Whether Plaintiffs’ claims are

  barred by release or waiver is a defense that would dispute alleged facts. See, e.g.,

  Advanced Risk Managers, LLC v. Equinox Mgmt. Grp., Inc., 2019 WL 6716292, at

  *5 (N.D. Cal. Dec. 10, 2019) (“The release agreement is not incorporated by

  reference into the complaint, as the complaint does not ‘refer extensively’ to the

  release agreement [and] the release agreement is not the ‘basis of plaintiff’s

  claim,’ . . . . Instead, the release agreement ‘creates a defense to the well-pled

  allegations in the complaint[.]’”) (quoting Khoja, 899 F.3d at 1002) (some brackets

  omitted).

                 Rather, the effect of a release is not a question for resolution at the

  Rule 12(c) stage, which requires the court to assume all well-pled factual

  allegations as true. See, e.g., Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d

  1047, 1054 n.4 (9th Cir. 2011) (“Rule 12(c) is functionally identical to Rule

  12(b)(6) and . . . the same standard of review applies to motions brought under

  either rule.”) (citations and quotation marks omitted).

  (. . . continued)
  defense to the well-pled allegations in the complaint, then that document did not necessarily
  form the basis of the complaint. Otherwise, defendants could use the doctrine to insert their own
  version of events into the complaint to defeat otherwise cognizable claims.”). Likewise, “[j]ust
  because [a] document itself is susceptible to judicial notice does not mean that every assertion of
  fact within that document is judicially noticeable for its truth.” Id. at 999.

                                                   3
Case 1:19-cv-00533-JMS-WRP Document 59 Filed 04/20/20 Page 4 of 7                       PageID #: 609




                 Nevertheless, the court agrees with Defendants that—when

  considering the Complaint’s allegations and the entire purchase contract,

  addendum, and disclosure statement—the Complaint fails to state plausible fraud-

  based claims with particularity, especially where the Complaint alleges very few

  details as to Locations. See id. at 1054-55 (applying the Ashcroft v. Iqbal, 556 U.S.

  662 (2009), plausibility standard to fraud-based claims under Rule 9 at a Rule

  12(c) stage).3 The court DISMISSES Counts I (fraudulent concealment), II (fraud

  in the inducement), and III (fraud-based state-law claim under HRS § 480-2).

                 But leave to amend is not futile. Although the court cannot consider

  Mikkelsen’s declaration and exhibits, ECF Nos. 45-1 to 45-3, proffered in

  Plaintiffs’ opposition (without converting the motion into one for summary

  judgment), see, e.g., Khoja, 899 F.3d at 998, Mikkelsen’s statements and exhibits

  suggest that plausible fraud-based claims could be pled with the necessary


         3
            Under Ninth Circuit law, “[t]o satisfy Rule 9(b), a pleading must identify ‘the who,
  what, when, where, and how of the misconduct charged,’ as well as ‘what is false or misleading
  about [the purportedly fraudulent] statement, and why it is false.’” Cafasso, 637 F.3d at 1055
  (alteration in original) (quoting Ebeid ex rel. United States v. Lungwitz, 616 F.3d 993, 998 (9th
  Cir. 2010)); see also Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007) (“To comply with
  Rule 9(b), allegations of fraud must be specific enough to give defendants notice of the particular
  misconduct which is alleged to constitute the fraud charged so that they can defend against the
  charge and not just deny that they have done anything wrong.”) (quoting Bly-Magee v. Cal., 236
  F.3d 1014, 1019 (9th Cir. 2001)).
           This particularity standard applies to Plaintiffs’ fraud-based claim under Hawaii Revised
  Statutes (“HRS”) ch. 480. See, e.g., Aquilina v. Certain Underwriters at Lloyd’s, 407 F. Supp.
  3d 978, 993 (D. Haw. 2019) (“Both the Ninth Circuit and this Court have held that state-law
  [unfair and deceptive acts or practices] claims must be pleaded with particularity when the
  claims are based on fraudulent conduct.”) (citations omitted).


                                                  4
Case 1:19-cv-00533-JMS-WRP Document 59 Filed 04/20/20 Page 5 of 7                     PageID #: 610




  particularity. If the property was being used as an unlicensed, and possibly

  “illegal,” enterprise before the sale (and even before the new City ordinance)—and

  the seller knew that it was not licensed for any transient accommodations—then

  answering “NTMK” on the disclosure statement could in fact be knowingly false.

  And, when considering the incorporated documents, it appears clear that the

  property being run as a vacation rental was a material provision of the contract—

  the buyer wanted the booking history and rate of return, and the seller required the

  buyer to take existing future bookings. A theory that Plaintiffs thought the

  property was being run as an ongoing licensed legal enterprise, and Plaintiffs relied

  on Defendants’ representations indicating it was licensed (or nondisclosure that it

  was not), could support a plausible theory of fraud. Questions of reliance and

  Plaintiffs’ actual knowledge would not be proper for decision at this Rule 12(c)

  stage. Thus, even if the Complaint as currently written is deficient, Plaintiffs are

  GRANTED thirty days leave to file an amended complaint, as they requested.4

                The court accepts Plaintiffs’ explanation regarding their standing, i.e.,

  that Mikkelsen as an individual, and Enigma as an entity, are pled in the alternative

  for purposes of possible remedies. Although it appears undisputed that the

  individuals assigned their interests to LLCs prior to closing, rescission may require
         4
           In addition to re-stating an HRS § 480-2 claim with particularity, an amended complaint
  should also clarify questions raised by the motion regarding Plaintiffs’ theory under HRS chapter
  480. For instance, it is not clear whether Plaintiffs are raising an unfair method of competition
  claim.


                                                 5
Case 1:19-cv-00533-JMS-WRP Document 59 Filed 04/20/20 Page 6 of 7            PageID #: 611




  the individuals to be named. In any event, it is premature to dismiss individuals for

  lack of jurisdiction or standing at this Rule 12(c) stage.

                Finally, the court DISMISSES with prejudice Count IV of the

  Complaint alleging a cause of action for breach of the duty of good faith and fair

  dealing. “[T]he tort of bad faith, as adopted in Best Place[, Inc. v. Penn Am. Ins.

  Co., 82 Haw. 120, 127, 920 P.2d 334, 341 (1996)], requires a contractual

  relationship between an insurer and an insured.” Jou v. Nat’l Interstate Ins. Co. of

  Haw., 114 Haw. 122, 129, 157 P.3d 561, 568 (Haw. Ct. App. 2007) (citing

  Simmons v. Puu, 105 Haw. 112, 120, 94 P.3d 667, 675 (2004)). Even if Hawaii

  law might otherwise allow a tort of bad faith in “situations involving special

  relationships characterized by elements of fiduciary responsibility, public interest,

  and adhesion,” Francis v. Lee Enters., Inc., 89 Haw. 234, 238, 971 P.2d 707, 711

  (1999) (citations omitted), nothing indicates such a special relationship here in this

  real estate sales transaction. See, e.g., Sung v. Hamilton, 710 F. Supp. 2d 1036,

  1050 (D. Haw. 2010) (rejecting bad faith claim for lack of a special relationship in

  commercial transaction for purchase of property). And although, more generally,

  there is a covenant of good faith inherent in most contracts, a breach of that

  covenant is not a tort even if it could be some basis for a breach-of-contract claim

  (which Plaintiffs have not pled). See, e.g., Wieck v. CIT Grp., 308 F. Supp. 3d

  1093, 1120 n.14 (D. Haw. 2018).


                                             6
Case 1:19-cv-00533-JMS-WRP Document 59 Filed 04/20/20 Page 7 of 7                 PageID #: 612




                In sum, Defendants Wuh’s and Ala Hana’s Motion for Judgment on

  the Pleadings, ECF No. 21, joined substantively by Defendant Locations, ECF No.

  25, is GRANTED in part and DENIED in part. Counts I (fraudulent concealment),

  II (fraud in the inducement), and III (fraud-based claim under HRS § 480-2) of the

  Complaint are DISMISSED without prejudice. Count IV (bad faith) is

  DISMISSED with prejudice. Plaintiffs are GRANTED thirty days leave to file an

  amended complaint that attempts to state fraud-based claims with particularity. An

  amended complaint must be filed by May 20, 2020.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, April 20, 2020.


                                                     /s/ J. Michael Seabright
                                                    J. Michael Seabright
                                                    Chief United States District Judge




  Mikkelsen v. Wuh, Civ. No. 19-00533 JMS-WRP, Order (1) Granting in Part and Denying in Part
  Defendants Wuh’s and Ala Hana, LLC’s Motion for Judgment on the Pleadings, ECF No. 21,
  and Defendant Locations, LLC’s Substantive Joinder, ECF No. 25; and (2) Granting Plaintiffs
  Thirty-Days Leave to File an Amended Complaint




                                               7
